         Case 1:19-cv-09439-PKC Document 240 Filed 06/25/20 Page 1 of 1




                                                             June 25, 2020
Via ECF and Email
Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     SEC v. Telegram Group Inc. & TON Issuer Inc., No. 19 Civ. 9439 (PKC)

Dear Judge Castel:

        Plaintiff Securities and Exchange Commission (“SEC”) respectfully informs the Court that
the SEC has reached a proposed settlement with defendants Telegram Group Inc. and TON Issuer
Inc. (“Defendants”) and seeks approval of the proposed consent judgment. Enclosed for the
Court’s consideration is the proposed judgment (the “Judgment”) along with Defendants’ executed
consents to the Judgment (“Consents”).

         The SEC respectfully submits that the consent Judgment is fair and reasonable and in the
public interest, in light of SEC v. Citigroup Global Markets, Inc., 752 F.3d 285 (2d Cir. 2014).
The Judgment: (1) permanently enjoins Defendants from violating Section 5 of the Securities Act
of 1933, the provision they were found likely to have violated (see Order, D.E. 227); (2) requires
Defendants, for a period of three years, to give the SEC forty-five (45) days’ notice before
Defendants participate in an issuance of certain digital assets; (3) orders Defendants to be held
liable for disgorgement of $1,224,000,000 (the unspent portion of the monies raised from
investors), to be offset both by amounts Defendants have returned or will return to initial
purchasers of Grams and by amounts certain non-U.S. initial purchasers agree to loan Defendants
in lieu of such payments; and (4) orders Telegram Group Inc. to pay a civil money penalty of
$18,500,000 to the SEC. Telegram has previously publically announced that it no longer intends
to distribute Grams to the initial purchasers or pursue its Gram cryptocurrency project.
        The proposed Judgment is fair and reasonable and in the public interest because it requires
Defendants to comply with the federal securities laws, to return funds to initial purchasers, and to
pay a significant, deterrent civil penalty, while ensuring that the Grams sold in Defendants’
unregistered offering do not find their way into the hands of retail investors. If the Judgment is
acceptable to the Court, we respectfully ask that the Court enter and docket it with the two
enclosed Consents.
                                                     Respectfully submitted,

                                                     ______________________
                                                     Jorge G. Tenreiro
Enclosures
cc: Counsel for Defendants
